Title: From John Adams to John Jay, 7 December 1783
From: Adams, John
To: Jay, John


          Dear Sir
            London Decr. 7. 1783
          The night before last, Commodore Jones arrived, with Dispatches from Congress. Two Packets were directed to the “Ministers,” and one larger one to Dr Franklin. The two first I opened. one of them contained nothing but News Papers,. The other contained, a private Letter from the President and a Sett of Instructions to the Ministers for Peace. These I copied, and Sent on the originals to Passy, together with the Packet to Dr Franklin, unopened.
          If it is found to contain a Comn. to Us, in conformity to the Resolution of the first of last May the Doctor will inform Us by the first Post if not by Express.
          In the meantime, I wish to consult with you, if it were possible upon our new Instructions, which chalk out Some new Business for Us. I would Send you a Copy of them, if I were not afraid of ministerial Curiosity. Mr Bingham makes me think you will be Soon here.
          I inclose herewith a Letter from the President to you and another to Mr Laurens, which I must beg the Favour of you to deliver to him, as I dont know his Address.
          Mifflin is the new President, and Congress have adjourned to Anapolis, and are to Set after sometime, one Year, at George Town upon Potomack and one Year on the Delaware. Coll Ogden had Arrived, with the News of the Signature of the definitive Treaty: But Thaxter had not in the first Week in November.
          Barneys destination is Havre de Grace, and his orders are positive to Sail in three Weeks, for Philadelphia.
          Mr Morris has drawn So many Bills upon my Bankers in Amsterdam, that a Number have been protested for Non Acceptance: So that if Mr Grand cannot assist in preventing the Protest for Non Payment the Catastrophe must now come.— This you will not mention at present.
          With great Esteem, I am yours
          John Adams
        